Citation Nr: 0609605	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the appellant is entitled to an initial evaluation 
higher than 10 percent disabling for the veteran's service-
connected chronic obstructive pulmonary disease (COPD) based 
on clear and unmistakable error (CUE) in the December 26, 
1996 rating decision for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Antonio E. Benduzu, Esquire




ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.  The appellant is the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The veteran died in February 1998.  The death certificate 
identified the immediate cause of death as pneumonia due to 
COPD due to asbestosis.  

2. The veteran never filed a claim for benefits which was 
based on allegations of clear and unmistakable error in the 
rating decision December 26, 1996.


CONCLUSION OF LAW

The appellant's claim that the rating decision of December 
26, 1996, contained clear and unmistakable error is without 
legal merit.  38 U.S.C.A. §§ 5121, 7108 (West 2002); 38 
C.F.R. §§ 3.22, 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was granted service connection for the 
veteran's cause of death in April 1998.    Her claim for 
accrued benefits was denied in May 1998, and a timely notice 
of disagreement was not filed.  Accordingly, that 
determination became final.  

In June 2004, the appellant, through her representative, 
filed a claim for CUE with the December 26, 1996, RO rating 
decision, which granted a 10 percent evaluation for the 
veteran's service-connected COPD.  Except for a claim for 
death benefits, a surviving spouse has no authority to 
collaterally attack a rating decision made during the 
veteran's lifetime unless the veteran himself had so 
challenged that decision and it was pending at his death.

The record reflects that the appellant filed the CUE claim in 
June 2004.  However, the appellant lacks standing to pursue a 
claim of CUE in the prior disability compensation claim of 
the veteran because there was no CUE claim pending at the 
time of the veteran's death.  Id.  
  
Based on the foregoing, the Board finds that the appellant's 
claim for entitlement to accrued benefits based on CUE in a 
December 1996 RO decision is without merit. As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


	(CONTINUED ON NEXT PAGE)






ORDER

Because the appellant has no standing to raise a claim of 
clear and unmistakable error in the rating decision of 
December 26, 1996, the appeal is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


